 


110 HRES 1383 EH: Recognizing the 100th anniversary of the independence of Bulgaria.
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1383 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Recognizing the 100th anniversary of the independence of Bulgaria. 
 
 
Whereas on September 22, 1908, Bulgaria proclaimed its independence to become a full-fledged sovereign state under the name of the Kingdom of Bulgaria;
Whereas this act marked the end of a long and dedicated struggle the Bulgarian people waged against their ages-long foreign occupier, the Ottoman Empire, which conquered the medieval Bulgarian state in the 14th Century;
Whereas although liberated in 1878, Bulgaria remained divided and dependent on its formal ruler;
Whereas with the proclamation of independence 100 years ago, Bulgaria took its rightful place among the family of nations and secured for its citizens in its constitution of 1991 the right to life, freedom and property;
Whereas the Republic of Bulgaria is a democratic nation, a strong defender of freedom and human rights, and a staunch ally of the United States;
Whereas the United States established diplomatic relations with the Republic of Bulgaria on September 19, 1903;
Whereas the United States acknowledges the courage of the Bulgarian people in deciding to pursue a free, democratic, and independent Bulgaria and their steadfast perseverance in building a society based on the rule of law, respect for human rights, and a free market economy;
Whereas the people of the Republic of Bulgaria strive to preserve and continue their tradition of ethnic and religious tolerance;
Whereas the Bulgarian Parliament, the Bulgarian Orthodox Church, King Boris III, politicians, intellectuals, and citizens all played a part in the resistance to Nazi pressure to carry out the deportation of Jews living in Bulgaria by preventing the deportation of 50,000 Jews to Nazi concentration camps;
Whereas Bulgaria was the only European country during World War II to increase its Jewish population;
Whereas Bulgaria experienced its first free election after the end of the Cold War in June 1990;
Whereas North Atlantic Treaty Organization (NATO) heads of state and member governments, meeting in Prague on November 21, 2002, invited Bulgaria into NATO after verified reforms of Bulgaria’s political, economic and military systems were completed in preparation for membership;
Whereas Bulgaria was accepted as a member of NATO in April 2004, and has shown determination in enacting the continued reforms necessary to be a productive, contributing member of the Alliance;
Whereas Bulgaria was welcomed into the European Union in January 2007;
Whereas the World Bank recently classified Bulgaria as one of the top 10 nations to have undertaken important economic reforms to attract business investment;
Whereas Bulgaria is the only European Union nation to be listed in the top 10 of the World Bank’s classification;
Whereas Bulgaria has promoted stability in the Balkans by rendering support to Operation Allied Force and Operation Joint Guardian led by NATO, and by providing peacekeeping troops to the Stabilization Force in Bosnia and Herzegovina (SFOR) in Bosnia and Herzegovina, and to the Kosovo Force (KFOR) in Kosovo;
Whereas Bulgaria initiated a historic strengthening of military relations by inviting the United States Armed Forces to begin conducting joint exercises with its forces in Bulgaria, the first voluntary defense cooperation agreement with foreign troops throughout Bulgarian history, including the 1,300 years before its declaration of independence; and
Whereas Bulgaria has stood firmly by the United States in the cause of advancing freedom worldwide during its tenure as a nonpermanent member of the United Nations Security Council: Now, therefore, be it 
 
That the House of Representatives—
(1)commends the Republic of Bulgaria for its efforts to strengthen relations with the United States over the past 100 years;
(2)recognizes the continued contributions of Bulgaria toward bringing peace, stability, and prosperity to the region of South Eastern Europe, including its contributions to regional security and democratic stability;
(3)salutes the willing cooperation of Bulgaria and its increasingly vital role as a valuable ally in the war against international terrorism; and
(4)encourages opportunities for greater cooperation between the United States and Bulgaria in the political, military, economic, and cultural spheres. 
 
Lorraine C. Miller,Clerk.
